Title: From George Washington to Abraham Skinner, 1 May 1781
From: Washington, George
To: Skinner, Abraham


                        Sir

                            Head Quarters New Windsor 1st May 1781.
                        
                        You will be pleased to forward the inclosed to Sir Henry Clinton by the speediest conveyance—As it is to
                            revoke the recall of General Burgoyne you may proceed fully upon the instructions of the 12th of April and endeavour to
                            accomplish the exchange of that Officer upon the terms specified therein. I am &c.

                    